DETAILED ACTION
Response to Arguments
This is in response to Applicants amendment filed 09/06/2022 which has been entered. Claims 1, 5, 10, 14 and 20 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 10 and 20 being independent.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 9-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al (2016/0295622 A1) in view of Zhang (2014/0256314 A1).
As per Claim 1, Huang teaches a method comprising: performing, by a mobile device connected to a cellular network, a credential exchange with a telephone configured to communicate using an Internet Protocol (IP) connection, wherein the telephone is not connected to an IP network, the credential exchange comprising login information of a user of the mobile device (Figure 1 – References 102, 104, 106 and 108; Page 2, Paragraph [0020], [0022] and [0023]; Page 3, Paragraph [0028] and [0033]; Page 4, Paragraph [0038])
(Note: In paragraph [0022], Huang indicates that computing devices may include: laptop or desktop computers, tablets, smartphones, wearable devices [e.g. smart watch or smart eyeglasses] that can be used to connect to the network. In paragraph [0020], Huang indicates that networks may include public communication networks [e.g. Internet, cellular network, etc.] or private communication networks [e.g. local area network – LAN])
(Note: In paragraph [0023], Huang indicates that computing devices may include wired and/or wireless network interfaces [cellular, Wi-Fi, Bluetooth, Bluetooth Low Energy – BLE, Zigbee, peer-to-peer, infrared, etc.]. In paragraphs [0028] and [0037], Huang describes computing devices determining the quality of the devices network connection and indicates that a computing device may determine the device has no connection to the network [i.e. a telephone configured to communicate using an IP connection, however the telephone has no connection to an IP network])
(Note: In paragraph [0028], Huang indicates when a computing device does not have a network connection, the computing device [i.e. client device] may initiate an on-demand tethering connection with a computing device [i.e. tethering device] and connect to the network via the tethering device connection to the network. In paragraph [0038], Huang describes identifying a proximal device [i.e. within a threshold distance] with which to establish a tetherable connection)
Huang also teaches relaying, by the mobile device and via the cellular network, registration information between the telephone and a telephony interconnect service, based in part on the credential exchange, wherein the telephony interconnect service associates the telephone with the user of the mobile device based on the login information of the user (Page 4, Paragraph [0039] and [0041]).
(Note: In paragraph [0039], Huang describes authentication between a client device and a tethering device as a service performed by a service provider server where a requesting user logs in an account with the service and the service provider server provides security tokens to each of the electronic devices. The electronic devices then exchange the security tokens [i.e. through the use of Bluetooth Low Energy – BLE or other wireless protocol] with one another [i.e. performing, by a mobile device connected to a cellular network, a credential exchange with a telephone configured to communicate using an Internet Protocol (IP) connection])
Huang does not teach receiving, at the mobile device and from the telephone, an indication of a telephone call associated with the user of the mobile device; and proxying, by the mobile device and via the cellular network, the telephone call between the telephony interconnect service and the telephone.
However, Zhang teaches receiving, at the mobile device, an indication of a telephone call associated with the user of the mobile device (Figure 1 – Reference 104; Figure 3 – Reference 306; Page 2, Paragraph [0023]; Page 7, Paragraph [0055]); and proxying, by the mobile device and via the cellular network, the telephone call between the telephony interconnect service and the telephone (Figure 3 – Reference 308 and 310; Page 7, Paragraphs [0056] and [0057]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Huang with the method as taught by Zhang to enable subscribers who have lost or misplaced their cell phone to avoid missed calls by having an alternative communication device ring instead of or concurrently with their cell phone.
As per Claims 2 and 11, Huang teaches wherein the credential exchange with the telephone is performed wirelessly as described in Claim 1 above.
As per Claims 3 and 12, Huang teaches indicating, by the mobile device, that the mobile device is in proximity of the telephone, to awaken the telephone from a standby state (Page 3, Paragraph [0027]; Page 4, Paragraph [0038]). (Note: In paragraph [0027, Huang describes computing devices monitoring their network connection attributes [e.g. data rate/signal strength of network connection]. The computing devices transmit Bluetooth Low Energy [BLE] advertising messages so that proximal [i.e. nearby] computing devices receive information regarding the connection state of nearby communication devices)
(Note: In paragraph [0038], Huang describes computing device determining that their connection to the network is inadequate [i.e. no connection to an IP network] and identifies a computing device with a tetherable connection can be established by broadcasting messages that “awaken” the computing device from a standby state)
As per Claims 9 and 18, the combination of Huang and Zhang teaches wherein the mobile device receives the indication of the telephone call associated with the user of the mobile device via an application executed by the mobile device that uses a data connection with the cellular network (Zhang: Page 4, Paragraphs [0034] and [0036]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Huang with the method and apparatus taught by Zhang to enable subscribers who have lost or misplaced their cell phone to avoid missed calls by having an alternative communication device ring instead of or concurrently with their cell phone.
As per Claim 10, the combination of Huang and Zhang teaches a method as described in Claim 1. Zhang also teaches one or more network interfaces (Transceiver: Figure 5 – Reference 510; Page 6, Paragraph [0049]); a processor (Figure 5 – Reference 504; Page 7, Paragraph [0060]; Page 11, Paragraph [0094]) and a memory (Figure 4 – Reference 412; Page 7, Paragraph [0059]; Page 11, Paragraph [0094]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Huang with the method and apparatus taught by Zhang to enable subscribers who have lost or misplaced their cell phone to avoid missed calls by having an alternative communication device ring instead of or concurrently with their cell phone.
As per Claim 19, Huang teaches wherein the apparatus comprises a mobile phone as described in Claim 1.
As per Claim 20, the combination of Huang and Zhang teaches a method as described in Claim 1. Zhang also teaches a non-transitory, computer-readable medium storing program instructions (Figure 2 – Reference 204; Figure 5 – Reference 506; Page 6, Paragraph [0048]; Page 7, Paragraph [0059] and [0061]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and non-transitory, computer-readable medium taught by Huang with the method and non-transitory, computer-readable medium taught by Zhang to enable subscribers who have lost or misplaced their cell phone to avoid missed calls by having an alternative communication device ring instead of or concurrently with their cell phone.

Claim(s) 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al (2016/0295622 A1) in view of Zhang (2014/0256314 A1) as applied to Claims 3 and 12 above, and further in view of Zhu et al (2019/0349758 A1).
As per Claims 4 and 13, the combination of Huang and Zhang teaches the method and apparatus as in Claims 3 and 12; but does not teach wherein the mobile device indicates that it is in proximity of the telephone using near field communication or ultrasound. However, Zhu teaches wherein the mobile device indicates that it is in proximity of the telephone using near field communication or ultrasound (Page 2, Paragraph [0020]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Huang and Zhang with the method as taught by Zhu to utilize ultrasound for establishing communication between devices to allow authentication without requiring the initial establishment of a Wi-Fi or Bluetooth connection. To promote the sharing of sensitive information [i.e. passwords])

Claim(s) 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al (2016/0295622 A1) in view of Zhang (2014/0256314 A1) as applied to Claims 1 and 10 above, and further in view of Lim (2009/0028138 A1).
As per Claims 5 and 14, the combination of Huang and Zhang teaches the method and apparatus of Claims 1 and 10; but does not teach rewriting Session Description Protocol (SDP) data from the telephone to indicate an IP address of the mobile device; and relaying incoming voice packets of the telephone call from the mobile device to the telephone. However, Lim teaches rewriting Session Description Protocol (SDP) data from the telephone to indicate an IP address of the mobile device; and relaying incoming voice packets of the telephone call from the mobile device to the telephone (Page 3, Paragraph [0038]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Zhu and Zhang with the method and apparatus taught by Lim to utilize one piece of equipment to implement a SIP gateway function, media gateway function and a SIP application layer gateway function which simplifies construction of a VoIP network that provides an Internet telephone service while minimize construction costs.
Claim(s) 6, 8, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al (2016/0295622 A1) in view of Zhang (2014/0256314 A1) as applied to Claims 1 and 10 above, and further in view of Fischer et al (2011/0014895 A1).
As per Claims 6 and 15, the combination of Huang and Zhang teaches the method and apparatus of Claims 1 and 10; but does not teach wherein relaying, by the mobile device and via the cellular network, the registration information between the telephone and the telephony interconnect service, based in part on the credential exchange, comprises: associating, via the telephony interconnect service, the mobile device and the telephone with a single telephone number or extension.
However, Fischer teaches relaying, by the mobile device and via the cellular network, the registration information between the telephone and the telephony interconnect service, based in part on the credential exchange, comprises: associating, via the telephony interconnect service, the mobile device and the telephone with a single telephone number or extension (Page 2, Paragraph [0021]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Huang and Zhang with the method and apparatus taught by Fischer to provide a single telephone address at which a user may be contacted irrespective of the device the user may be using to make it easier for a user to be contacted.
As per Claims 8 and 17, the combination of Huang, Zhang and Fischer teaches wherein relaying, by the mobile device and via the cellular network, the registration information between the telephone and the telephony interconnect service comprises: relaying settings associated with the user of the mobile device between the telephony interconnect service and the telephone (Fischer – Mobile Phone Address Book: Page 2, Paragraph [0020]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Huang and Zhang with the method and apparatus taught by Fischer to provide a single telephone address at which a user may be contacted irrespective of the device the user may be using to make it easier for a user to be contacted.

Claim(s) 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al (2016/0295622 A1) in view of Zhang (2014/0256314 A1) as applied to Claims 1 and 10 above, and further in view of Toy et al (2011/0319056 A1).
As per Claim 7, the combination of Huang and Zhang teaches the method and apparatus of Claims 1 and 10; but does not teach displaying, via a display of the mobile device, indicia regarding the telephone call, after receiving the indication of the telephone call; and receiving, via the display of the mobile device, a command to proxy telephone call between the telephony interconnect service and the telephone.
However, Toy teaches displaying, via a display of the mobile device, indicia regarding the telephone call, after receiving the indication of the telephone call; and receiving, via the display of the mobile device, a command to proxy telephone call between the telephony interconnect service and the telephone (Figure 1 – References 108, 116 and 118; Page 3, Paragraph [0031]; Page 7, Paragraph [0070]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Huang and Zhang with the method and apparatus as taught by Toy to enable owners of mobile devices who have lost or misplaced their mobile device the ability to access applications and data contained on their mobile device without needing to be physically in possession of their mobile device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HASSAN et al (2019/0274175 A1), KUSCHER et al (2017/0187425 A1), Ko et al (2015/0351004 A1), CHOI et al (2018/0279158 A1), Vanover et al (2017/0111784 A1), PARK et al (2019/0357277 A1), Wolf et al (10,057,748 B1), Guru et al (11,146,944 B1), ELLIOTT (2015/0281194 A1), KANG et al (2015/0281229 A1) and Finlayson (2009/0298521 A1). Each of these describes systems and methods for call forwarding.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652